     Case 3:20-cv-00328-MMD-CLB Document 11 Filed 04/12/21 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6     DENNIS MCCABE,                                    Case No. 3:20-cv-00328-MMD-CLB
7                                    Plaintiff,                      ORDER
             v.
8
      NEVADA DEPARTMENT OF
9     CORRECTIONS INMATE BANKING
      SERVICES, et al.,
10
                                 Defendants.
11

12          Plaintiff Dennis McCabe initiated this action with a civil rights complaint under 42
13   U.S.C. § 1983. (ECF No. 1-1.) On March 31, 2021, the Court issued a screening order
14   pursuant to 28 U.S.C. § 1915A. (ECF No. 8.) The order dismissed McCabe’s claims,
15   either with or without prejudice, and gave McCabe leave to file an amended complaint.
16   (Id.) McCabe has now filed a motion requesting the Court dismiss this case without
17   prejudice because the issues giving rise to his complaint have been resolved. (Id. at 10.)
18   The Court construes this pleading as a motion for voluntary dismissal.
19          Under Rule 41(a)(1) of the Federal Rule of Civil Procedure, a plaintiff may dismiss
20   an action without a court order by filing “a notice of dismissal before the opposing party
21   serves either an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i).
22   McCabe’s complaint has not been served on Defendants, and thus Defendants have not
23   filed an answer or motion for summary judgment. Accordingly, the Court grants McCabe’s
24   motion to voluntarily dismiss this action without prejudice.
25          It is therefore ordered that Plaintiff Dennis McCabe’s motion for voluntary dismissal
26   (ECF No. 10) is granted.
27   ///
28   ///
     Case 3:20-cv-00328-MMD-CLB Document 11 Filed 04/12/21 Page 2 of 2


1          It is further ordered that this action is dismissed in its entirety without prejudice.

2          The Clerk of Court is directed to enter judgment accordingly and to close this case.

3          DATED THIS 12th Day of April 2021.

4

5                                               MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                   2
